STONE, J.
The present suit, was instituted before the expiration of the term during which Mr. Falkner had agreed to serve Mr. Wright in the capacity of overseer. Hence, under the authorities, we must hold, that Mr. Falkner did not elect to regard the contract as continuing, but as ended by 'the act of the opposite party — Mr. Wright. — Ramey v. Holcombe, 21 Ala. 567, and authorities cited. His suit, then, was for unUqtddated damages, and not for wages due for the whole year, under the terms of his contract. — Fowler v. Armour, 24 Ala. 194. “In such case, the amount of wages for which he had stipulated would not be the measure of damages. His actual damage, all the circumstances considered, whether more or less than that, would be the true measure of the amount which he would be entitled to recover.” — Fowler v. Armour, supra.
In this action, brought at the time it was, it cannot be .affirmed, as matter of law, that the plaintiff is entitled t© recover the entire wages agreed on.
Reversed and remanded.